DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 recites two separate iterations of “a capacitor”. While it is understood that the Applicant is attempting to introduce a capacitor associated with a primary device and a capacitor associated with a secondary device, the claim is rendered unclear when the Applicant states the phrase “the capacitor”.  It is unclear as to which capacitor the Applicant is attempting to refer back to, therefore rendering the claim unclear. For the sake of expediting prosecution, the Examiner will interpret the phrase “the capacitor” as referring back to the capacitor associated with the secondary device. Appropriate correction is required.
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (U.S. Patent Publication Number 2015/0001958) in view of Yamaguchi et al. (U.S. Patent Publication Number 2015/0326031).
Regarding Claim 1:
Abe et al. discloses a contactless power transmission apparatus, comprising: a primary device (Fig. 1, contactless power transfer device 30 including primary-side coil 31, series capacitor 33, inverter 20, converter 10, acting as the primary transfer device, and their related discussion; similarly shown as “devices” within figures 12 and 14 for example); and a secondary device configured to transmit and receive electric power to and from the primary device (Fig. 1, contactless power transfer device 30 including secondary-side coil 32, parallel capacitor 34, inverter 40, etc. acting as the secondary device, and their related discussion; see, for example, Abstract, paragraph 0001, 0023-0024, 0054, etc. Similarly shown as “devices” within figures 12 and 14 for example), wherein the primary device includes a first transmitter coil configured to transmit and receive electric power to and from the secondary device (Fig. 1, primary-side coil 31 and its related discussion), a capacitor connected in series to the first transmitter coil (Fig. 1, series capacitor 33 and its related discussion), and a first converter circuit connected to the first transmitter coil through the capacitor to convert direct power to alternating current power flowing through the first transmitter coil and convert alternating current power flowing through the first transmitter coil to direct current power (Fig. 1, inverter 20 and its related discussion; see, for example, paragraphs 0059-0062 which disclose the inverter outputting an alternating current when fed with a direct current, as well as outputting direct current through smoothing capacitor 2 when fed alternating current from the power transfer device 30), the secondary device includes a resonant circuit including a second transmitter coil configured to transmit and receive electric power to and from the primary device and a resonant capacitor connected in parallel to the second transmitter coil (Fig. 1, secondary-side coil 32 with parallel capacitor 34 forming a resonant circuit, and their related discussion), a second converter circuit connected to the resonant circuit to convert alternating current power flowing through the resonant circuit to direct current power and convert direct current power to alternating current power flowing through the resonant circuit (Fig. 1, inverter unit 40 and its related discussion; see, for example, paragraphs 0061-0062), a coil connected in series to the second transmitter coil between the resonant circuit and the second converter circuit (Fig. 1, inductor 35 and its related discussion). Abe fails to teach a capacitor connected in series to the second transmitter coil between the second transmitter coil and the second converter circuit.
However, Yamaguchi et al., which is similarly directed towards a contactless power transmission apparatus, discloses a secondary device includes a coil connected in series to the second transmitter coil between the resonant circuit and the second converter circuit (Fig. 1, reactor 160 connected in series between resonant circuit, coil 120 with capacitor 130, and rectifier circuit 170, and their related discussion), and a capacitor connected in series to the second transmitter coil between the second transmitter coil and the second converter circuit (Fig. 1, capacitor 161 connected in series between resonant circuit, coil 120 with capacitor 130, and rectifier circuit 170, and their related discussion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Abe to include a capacitor as discussed within Yamaguchi, so as to provide a filter circuit capable of removing undesirable frequency components included in the alternating current supplied from a resonant circuit (see, for example, paragraph 0046). Furthermore, while Modified Abe, in further view of Yamaguchi, teaches a capacitor may have a variable capacitance thereby allowing the resonant capacitance to be configured with further reliability (see, for example, paragraphs 0082, 0084, etc.), Modified Abe fails to explicitly teach the capacitor has a capacitance at least ten times larger than a capacitance of the resonant capacitor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select, set, design, or modify, the capacitance levels of the plurality of capacitors within the system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233. Even further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). In this case, selecting a given capacitance value for the capacitors of the system, would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. As is further supported within Yamaguchi, the desired capacitance levels being selected, or set, so as to improve the overall reliability of the element, as well as further 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836